Case 2:18-cv-14371-RLR Document 154-1 Entered on FLSD Docket 10/03/2019 Page 1 of 25



                                  UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF FLORIDA
                                       FORT PIERCE DIVISION

                           Civil Action No. 2:18-CV-14371-ROSENBERG/MAYNARD

   ELLEN BERMAN, and DAYANA
   GUACH on behalf of themselves and all
   others similarly situated,

   Plaintiffs,

                      v.

   GENERAL MOTORS LLC, a Delaware
   limited liability company

   Defendant.


   THIRD DECLARATION OF RICHARD W. SIMMONS OF ANALYTICS CONSULTING,
     LLC (SETTLEMENT ADMINISTRATOR) IN SUPPORT OF MOTION FOR FINAL
                 APPROVAL OF CLASS ACTION SETTLEMENT

   I, Richard Simmons, declare as follows:

           1.         I have personal knowledge of the matters set forth herein, and I believe them to be

   true and correct.

           2.         I am the President of Analytics Consulting, LLC (“Analytics”) and previously

   submitted declarations setting forth Analytics’ execution of the Court-approved Notice Program in

   this litigation.

           3.         Attached hereto as Exhibit A is a list of the names of putative class members whose

   timely requests for exclusion (opt-outs) were received by Analytics in the mail. At the end of

   Exhibit A is a much shorter list of exclusion requests received by Analytics that were not post-

   marked before the deadline contained in the Court’s Preliminary Approval Order. As reflected on

   this list, there are 1,709 timely exclusion requests and 14 exclusion requests that were post-marked

   after the deadline.

                                                        1
Case 2:18-cv-14371-RLR Document 154-1 Entered on FLSD Docket 10/03/2019 Page 2 of 25
Case 2:18-cv-14371-RLR Document 154-1 Entered on FLSD Docket 10/03/2019 Page 3 of 25




                                   Exhibit A
Case 2:18-cv-14371-RLR Document 154-1 Entered on FLSD Docket 10/03/2019 Page 4 of 25




                                     EXHIBIT A

                             REQUESTS FOR EXCLUSION


    AAHREN RODRIGUEZ DEPALMA                    ANGELA MINKER
    AARON BARRY DERAY BIRK                      ANGELA SUCLLA
    AARON JACOBS                                ANGELINA SPARGO
    ADAM MICHAEL GREVE                          ANITA G SIPEK
    ADANNA E HENRY                              ANITA SANDERS
    ADRIAN FRANK COLE JR                        ANN A MCCULLUM
    ADRIANA CASTANEDA                           ANN L BOND
    AGUSTIN ALCARAZ                             ANN L SCHOLL
    AGUSTIN B GUTIERREZ                         ANN MARY THOMPSON
    ALAN BARNETT CARMICHAEL                     ANN NESMITH OGLE
    ALANNA M WELLS                              ANN W KILBY
    ALBERT H MAINS JR                           ANNA B CORTEZ
    ALBERT JEROME KENEL                         ANNA GONZALES
    ALBERT SERRA CARBONELL                      ANNA L NICHOLSON
    ALEX KHORCHIDIAN                            ANNE GAYLORD
    ALEX LADASKY                                ANNE HELENE KOPENSKI
    ALEXIS MARIE WILCOX                         ANNE M KINGSBURY
    ALEXIS SEARFOSS                             ANNE M SCHLAF
    ALFRED STANLEY STREMLER                     ANNE O MILLHOUSE
    ALICE G O'SHEA                              ANNETTE M KISRO
    ALICE HARRIS                                ANN-LIZETTE LARSON
    ALICE M TEPLY                               ANTHONY JAMES STARAITIS
    ALICE P ROY                                 ANTHONY JAMES ZAPPIA
    ALICE VANDYKE                               ANTHONY P SPAZIANO
    ALICIA IRENE KASPER                         ANTHONY R LAME
    ALISON R COTTRELL                           ANTHONY S MICHALSKI
    ALLEN GENE MILLER                           ANTRA FORWOOD SPRINGER
    ALVERNE A CANNADY                           ARACELI GARCIA HERNANDEZ
    ALVINO G GOMEZ                              ARLETTA KAY KNACKERT
    ALYSON SHANNON                              ARTHUR C CLOR
    ALYSSA ANN MELBY                            ARTHUR F JELINEK
    AMANDA C CLANCY                             ARTHUR G BRANCATO
    AMY CALDWELL                                ARTHUR LYLE AMES
    AMY RAE MEGERLE                             ARTHUR W SMITH
    ANASTASIA A RUSSELL                         ASHLEE TUCKER
    ANDERSON WILLIAMS JR                        ASHLEY ALYSSE HENRY
    ANDREW J HALEY                              ASHLEY BONE
    ANDREW PETER MAYER                          ASHLEY EMMA PAWLAK
    ANGELA DAVIES                               ASHLEY OHNSORG
    ANGELA ELIZABETH WIENCKOWSKI                AUBREY M WASHINGTON
    ANGELA M NICHUALS                           AUDREY L BALTHASER

                                       Page 1
Case 2:18-cv-14371-RLR Document 154-1 Entered on FLSD Docket 10/03/2019 Page 5 of 25




                                     EXHIBIT A

                             REQUESTS FOR EXCLUSION


    B LOUISE SECHREST                           BETTY TATE CLARK
    BARBARA A SPILLNER                          BETTYE D GRIMM
    BARBARA ANNE HALPERIN                       BEVERLY ANN BAKER
    BARBARA DANN SINGLETON                      BEVERLY ANN HACKER
    BARBARA E FERRIS                            BEVERLY D FASSNACHT
    BARBARA E MALLEY                            BEVERLY DOWNING
    BARBARA ELLEN BARNES                        BEVERLY J ZIEMENDORF
    BARBARA ELLIS MERCER                        BEVERLY MELVINA HALL
    BARBARA GRIFFEY                             BILL MCCARTNEY
    BARBARA HANSEN SCHULTZ                      BILLIE KELSO
    BARBARA I RHODINE                           BILLY J POLLOCK
    BARBARA J EATON                             BILLY WILLIAM ECKMAN
    BARBARA J MARTIN                            BLAKE BROOKS
    BARBARA J SHEPARD                           BOBBIE J SMITH
    BARBARA J STEINKAMP                         BOBBY G LIPSOMB
    BARBARA J STUMP                             BOBBY R MASSEY
    BARBARA JEAN SAWYERS                        BONITA MARGARET SCHIMMEL
    BARBARA JOYCE BOYCE                         BONNIE BUTLER PATE
    BARBARA KRAEGEL                             BONNIE G KONKEL
    BARBARA L KOZLOWSKI                         BONNIE GAY FREEBURY
    BARBARA MOORE CIMENTAL                      BONNIE JEAN PETERSON
    BARBARA MORELAND                            BONNIE LOUISE WIESE
    BARBARA N CRABDAKK                          BONNIE M SHEPERD
    BARBARA N HALL                              BONNIE M TABOR
    BARBARA RATHMELL                            BONNIE MAE FINSTERWALD
    BARBARA SHEETS                              BONNITA BOONE
    BARBARA THOMAS                              BRANDI MICHELLE TASKER
    BARBARA WARNER                              BRANDON MICHAEL CAHOON
    BARNELL HENRY ROWOLD                        BRENDA FAY BRAWNER
    BARRY W HEIL                                BRENNER JOHN M & BARBRA REV
    BEJAN EYRE ATASHKAR                         TRUST
    BELLA FERGUSON ADSIDE                       BRIAN BRENARD ROWINSKI
    BENJAMIN BROWN                              BRIAN LEROY BLUMENAUER
    BENNY D MULLINS                             BRIANNA SHELLEEN TURNER
    BERNICE RECKELHOFF                          BRITTANY BROWN
    BERTHA RASMUSSEN                            BRITTANY N BOWYER
    BETTE J SEWELL                              BRITTNEY MARTIN
    BETTIE I HUMPHREY                           BROOKE ELIZABETH FARMER
    BETTY JONES                                 BROOKE HOSKINS
    BETTY LOU SPAMAN                            BRUCE ALAN BOREEN
    BETTY M TRADER                              BRUCE D JENSEN

                                       Page 2
Case 2:18-cv-14371-RLR Document 154-1 Entered on FLSD Docket 10/03/2019 Page 6 of 25




                                     EXHIBIT A

                             REQUESTS FOR EXCLUSION


    BRUCE E BARENTS                             CAROLE GRANGER
    BRUCE L COLBURN                             CAROLINE M DURANT
    BRUCE SWANSON POWERS                        CAROLYN BONADONNA
    BRYAN A BERKE                               CAROLYN KAY WALGREN
    BRYAN CHASE                                 CAROLYN L MCBRIDE
    BRYCE COX                                   CAROLYN R BARBER
    BURNARD E HUEY                              CAROLYN S HERMAN
    C RICHARD HELM                              CAROLYN STOHLER
    CALDWELL LINDA RAE                          CAROLYN TOMKO
    CANDACE BRADY SETTLE                        CASEY D DRAGOJLOVIC
    CANDIS S FRALICK                            CATHERINE A NELSON
    CAREN MCGOUGH                               CATHERINE D DEVOR
    CARL BITTEL                                 CATHERINE LYNN MCCLEARN
    CARLA M KNICKREHM SURVIVORS                 CATHY C VEADE
    TRUST                                       CAYLA MARIE SCHNEIDER
    CARLOS A MONTES                             CELESTE MARIANO
    CARLOS CARRILLO CHAVEZ                      CELINA CERVANTES LUNA
    CARLOS LOWE                                 CHAD A ZARNDT
    CARLOS SOSA VELASCO                         CHAD PHILIP JUDKINS
    CARLOS TAVAREZ                              CHARILSTANDISH
    CARMEN ANN ESTRADA                          CHARITY TAVAREZ
    CARMEN JAMES BOWRY                          CHARLES & CAROL GOODYEAR REV
    CARMEN S CAMPANICKI                         TRUST
    CAROL A CYRS                                CHARLES A CONIGLIO JR
    CAROL A POPE                                CHARLES A WILSON JR
    CAROL A SMITH                               CHARLES ALBERT FISHER
    CAROL ANN HUTCHINSON                        CHARLES ALBERT KINNUNEN
    CAROL ANN ROHLINGER                         CHARLES C JOHNSON
    CAROL BAUER                                 CHARLES D POLING
    CAROL CHURCH                                CHARLES E HORST
    CAROL E BRAHLER                             CHARLES E THOMAS
    CAROL FERENC                                CHARLES F HOFFMAN JR
    CAROL GRAFFIS                               CHARLES G NELL
    CAROL J CROSIER                             CHARLES N LETOSKY
    CAROL J STEELE                              CHARLES T HARRIS
    CAROL L SHINN                               CHARLES T KRISTEK SR
    CAROL LEE GUSTAFSON                         CHARLOTTE ANN JENKINS
    CAROL MARGARET AMRHEIN                      CHELSEY MARIE SCHOMMER
    CAROL R HORNE                               CHERYL A WAKEFIELD
    CAROL WRIGHT                                CHERYL ANN EASTERWOOD
    CAROL ZUCKER                                CHERYL C MARSH

                                       Page 3
Case 2:18-cv-14371-RLR Document 154-1 Entered on FLSD Docket 10/03/2019 Page 7 of 25




                                     EXHIBIT A

                             REQUESTS FOR EXCLUSION


    CHERYL F JOHNSON                            CRYSTAL KAY PIERRE
    CHERYL MIELKE                               CURTIS LEROY PRADER
    CHERYL R SPINK                              CYNTHIA A STEIMLE
    CHERYL SHARE                                CYNTHIA LOUISE CURRY
    CHIRSTINA MCLAUGHLIN                        CYNTHIA POTTER EURY
    CHRIS DAVID KISSLING                        DALE ALLEN COX
    CHRIS E RHOADS                              DALE AUGUST DARON
    CHRISTIAN J WILLIAMS                        DALE C HOAK
    CHRISTIE DELAVERGNE                         DALE E KRENZER
    CHRISTINA PRICE                             DALE MOWEN
    CHRISTINE ANNA RAASCH                       DALE STRICKLAND
    CHRISTINE D ABNEY                           DALE W JACKSON
    CHRISTINE E GIBSON-DAVIS                    DAMANI BAKARI DAVIS
    CHRISTINE M HULSE                           DAN P PUTNAM
    CHRISTOPHER CAHILL                          DAN SMITH
    CHRISTOPHER J KOCMOUD                       DANA LYNN BOTTOLFSON
    CHRISTOPHER MICHAEL RAMON                   DANA M HENNESS
    CHRYSOULA LACY                              DANIEL DRENNAN WILLOTH
    CIFFORD GAGNON                              DANIEL EDWARD VANSLEET
    CLARENCE WILLIAM SHEPARD                    DANIEL J PACKLEY
    CLAUDETTE CIEGOTURA                         DANIEL J PITTI
    CLIFFORD B WATTLEY                          DANIEL M RINALDO
    CLIFFORD L PLATEK                           DANIEL SLYWKA
    CLINTON J BURGER                            DANNY JACKSON
    CLYDE SYLVESTER EDWARD WILES                DARCIE CHRISTINE NELSON
    COLLEEN ANNETTE JIRAN                       DARLENE ADELL JUDE
    COLLEEN S NILGES                            DARLENE PIRKEL SCHNEIDER
    CONNIE LUCINDA GRESHAM                      DARREL R CHRISTENSEN
    CONNIE MASON                                DARRELL MELVIN TITTLE
    CONNIE MORAN                                DARRYL F TONKS
    CONNIE S ANTAL                              DARWIN MATHEW MEYER
    CONNIE WARD LOPER                           DARWOOD LEE BABCOCK
    CONSTANCE ANN THORNBURG                     DAVID BAKER
    CONSTANTINOS CONSTANTINOS                   DAVID C RICHARDS
    CORAL L WALLING                             DAVID C WILLIAMS
    CORALIE SPRINGHAM                           DAVID FREDERICK BEKEMIER
    CORTNEY THREM                               DAVID FREDERICK THOMAS
    COSIMO C MOLLO                              DAVID GERALD CRANNEN
    COURTNEY CRENSHAW                           DAVID HENRY HALUPOWSKI
    CRAIG THOMAS SPENCER                        DAVID HOLLAND
    CRISTINA DEMIGUEL GARCIA                    DAVID J ALLGEIER

                                       Page 4
Case 2:18-cv-14371-RLR Document 154-1 Entered on FLSD Docket 10/03/2019 Page 8 of 25




                                     EXHIBIT A

                             REQUESTS FOR EXCLUSION


    DAVID J WAWZYNIAK                           DIANE SIWINSKI
    DAVID L SCHOEWE                             DIANE WILLARD
    DAVID M ROSSI                               DIANNE LOUISE BUSH
    DAVID OWEN ROBERTS                          DIANNE M FASANO
    DAVID W STAGG                               DIANNE S BENNETT
    DAVID WILLIS HARDING                        DIANNE STEPHANIE MCNAUGHTON
    DAVIDA HENDERSON                            DIANNE WOODS
    DEAN BOWLUS                                 DODIE M BAILEY
    DEAN E ANDERSON                             DOLORES M LOOKER
    DEANA L KEENE                               DOLORES REYES
    DEANNA FRENCH GLORIA                        DOLORES RUTH DYER HURDON
    DEBORAH A PAROT                             DON E SPRANKLE
    DEBORAH GIBBS                               DON L GATEWOOD
    DEBORAH KENNEDY                             DONALD C DRAGUS
    DEBORAH M MILLER                            DONALD F & MARY C NOWAK LIVING
    DEBORAH SAGAAS                              TRUST
    DEBRA C KUHN                                DONALD G FRITZ
    DEBRA CAROL STONE                           DONALD G LUTZI
    DEBRA J EDDY                                DONALD HUFF
    DELITA THORPE BRINSON                       DONALD I PAGE
    DELORIS ANN CZECH                           DONALD J KLEIST
    DELTON DAUGHERTY                            DONALD J SWEENEY
    DENIS E DEWING                              DONALD JAY BOSCH
    DENISE ELIZABETH EMMES                      DONALD L MECKLENBURG
    DENNIS A DIAMONTI                           DONALD LONGSTRETH
    DENNIS E LOMBARDI                           DONALD M DEVILLING
    DENNIS MACKENZIE                            DONALD M RAGAN
    DENNIS RAYMOND AVENARIUS                    DONALD P WRIGHT
    DENNIS ROBERT DEWEY                         DONALD RAY STEVENS
    DENNIS W HALL                               DONALD SANDERLIN
    DENNY COPPERNOLL                            DONALD SCHOLZ
    DENZIL CHISHAM                              DONALD T PLESSINGER
    DEREK BRENNER                               DONALD THOMAS SHELDON
    DIAMOND P TANNIHILLL                        DONALD WITHERS
    DIANA H BROWN                               DONNA DIANE HADLEY
    DIANA RODRIGUEZ                             DONNA J EMERY
    DIANE BURKS                                 DONNA K BERLIN
    DIANE DOYLE                                 DONNA L ROBERTS
    DIANE E POWER                               DONNA MAE DOEGE
    DIANE GRACE BESAW                           DONNA MAY GOULETTE
    DIANE R EAST                                DONNA MICK

                                       Page 5
Case 2:18-cv-14371-RLR Document 154-1 Entered on FLSD Docket 10/03/2019 Page 9 of 25




                                     EXHIBIT A

                             REQUESTS FOR EXCLUSION


    DONNA WARD WOOTEN                           ELIZA M BRANAGAN
    DONNABELLE MARTHA PAULL                     ELIZABETH A MANLEY
    DONNIE L ASHCROFT                           ELIZABETH ANN HINDMAN
    DOREEN J JANSSEN                            ELIZABETH LEA GRONER
    DORIS E RAPP                                ELIZABETH MARIE BRUNFELT
    DORIS POWERS                                ELIZABETH MASON GIVENS
    DORIS PRIEST BENTLEY                        ELIZABETH RINCK
    DORIS VAUGHAN MEISZER                       ELLEN ANNE KRESS
    DOROTHY ELLEN SPARKE                        ELLEN MEISENHEIMER
    DOROTHY H HENDERSHOT                        ELLEN MORRIS
    DOROTHY M MABOLD                            ELLYN MARGARET HALKO
    DOROTHY M WHITE                             ELOISE H HARRIS
    DORRIS M MELCHER                            ELSIE MARIE JASINSKI
    DOUG OPPEDAL                                ELSIE ZIMMER
    DOUGLAS ALAN HOOVER                         EMELDA G SWEENEY
    DOUGLAS C HMEL                              EMIL M MATULA
    DOUGLAS DEAN JACOBSEN                       EMILY KEANEY
    DOUGLAS E HUNSAKER                          EMILY PLURKOWSKI
    DOUGLAS FIRMAN TOWNSEND JR                  EMMETT HOYLAND
    DOUGLAS HOMANN                              ERA L WRAY
    DOYLE L CLOSSER                             ERIC DWAYNE ANGTON
    DUANE HOOVER                                ERIC L GARVER
    DUANE L BRUEGGEMAN                          ERIC PARKER
    DURA HYATT MOORE                            ERIN LOPRESTI
    DWAYNE ARTHUR PUFFER                        ERNEST A HARMS
    DWAYNE HATCH                                ERVAN DOUGLAS DOWD
    DWIGHT DUBOICE                              ESMERALDA VARGAS
    EARL LLOYD RATERINK                         ESTHER I CONDEN
    EDGAR GILBERT                               ESTHER KURTH
    EDGAR L GEHLHAUSEN                          ETHAL J VANMETER
    EDITH NEAL                                  ETHEL COLLINS GATES
    EDMOND P SPAETH                             ETHEL N LEHMAN
    EDNA LEUTHEN                                EUGENE D CHAPMAN
    EDWARD F RIVAS                              EUGENE FRANCIS LEHMBECKER
    EDWARD R HAINES                             EUGENE GEYER
    EDWARD ROBERT MORRIS                        EUGENE HOLQUIN
    EDWIN DOYAL SNIDER                          EUGENE J KLIMENT
    ELAINE BRASUELL                             EUGENE RICHARD GERLACH
    ELAINE MARCOTTE                             EUNICE M HAMMEL
    ELENA MARIA RODRIGUEZ                       EUNICE YVONNE SKEIE
    ELISHA MOSER                                EVA GUERRA

                                       Page 6
Case 2:18-cv-14371-RLR Document 154-1 Entered on FLSD Docket 10/03/2019 Page 10 of
                                       25



                                    EXHIBIT A

                            REQUESTS FOR EXCLUSION


   EVAN BAILEY HUNT                            GARY LEE LITTRELL
   EVELYN GLISSON                              GARY M DANFORTH
   EVELYN HUGHES                               GARY ROY SWANSON
   EVELYN J RACINE                             GARY SCHUETTE
   EVERARDO C ROMERO                           GARY W BORGMAN
   F J PUTKOWSKI                               GAVIN GRAZER
   FEDERICO IGNACIO DELMORAL                   GAYLA KERN
   FLORENCE ESTELLE GOTFRYD                    GAYLE ANN EATON
   FLORIN BELEGU                               GENE ACKMAN
   FLOYD J MOSS                                GENE R ROY
   FORENTINO A FLORES                          GENE RAYMOND CHRISTIANSEN
   FRANCES ARLENE DURHAM                       GEORGE ASHING
   FRANCES E MOORE                             GEORGE BOLTON CRESCENT
   FRANCES J BROWER                            GEORGE G HIXON
   FRANCES J KIRVEN                            GEORGE GERALD HELLICKSON
   FRANCES KING                                GEORGE H SILER
   FRANCES MCKINNEY                            GEORGE JOHN DINGLER
   FRANCIS H MADIGAN                           GEORGE L BELL
   FRANK E TRULLENDER                          GEORGE LEWIS EVANS
   FRANK P LOPE JR                             GEORGE MICHEHL
   FRANK WILCOX WILLIAMS                       GEORGE R PARDUHN
   FRANKLIN K FAGERHEIM                        GEORGE W COMPTON III
   FRED CROSBY CUNNINGHAM                      GEORGE WENDEL HOSTLER
   FRED E LALONE                               GEORGETTA E KNEISLEY
   FRED HOLT                                   GEORGIE LEE BINNS
   FRED RAY HAM                                GERALD CLARENCE STOLTZMAN
   FREDERICK BROCKWAY                          GERALD F DORRIS
   FREDERICK D CAZER                           GERALD JOSEPH RENAUD
   FREDERICK D HINKLE                          GERALD L & NANCY A GEISEN
   FREDERICK E FINCH                           REVOCABLE LIVING TRUST
   FREDERICK NEVIN LILLY                       GERALD LEE JANYSEK
   FREDERICK SIKORSKI                          GERALD MICHAEL DEEGAN JR
   FREDRICK DEAN DAVIS                         GERALD OLESON
   FREIDA BEASLEY FIELDS                       GERALD STARKWEATHER
   GABRIELE DUARTE                             GERALDINE JOHNSON WELCH
   GARRETT MASCIEL                             GERALDINE MARY HOOK
   GARY DEAN GORDON                            GERALYN CUNNINGHAM
   GARY I FORBUS                               GERARD BLAISE CUCURULLO
   GARY KUECKER                                GERARD E BARRETTE
   GARY L EVANS                                GERGORY W COKER
   GARY LEE BREWER                             GERORGE W TOMLINSON

                                      Page 7
Case 2:18-cv-14371-RLR Document 154-1 Entered on FLSD Docket 10/03/2019 Page 11 of
                                       25



                                    EXHIBIT A

                            REQUESTS FOR EXCLUSION


   GERRY MARIE WALKO                           HAROLD S NATHAN
   GLADYS OLESON                               HAROLD STUBBS
   GLADYS R ESPINOZA                           HARRIET JOAN HAGGETT
   GLEN HAROLD DANIELSON                       HARRIET SUMMERS
   GLEN ROSS DICK                              HARYY KLESPER
   GLENDA ERICKSON                             Hazel V Beighley
   GLENN T GIBSON                              HEATHER PETERS
   GLENNA ELIZABETH HARTFIELD                  HECTOR MANUEL RIVAS
   GLENROY WILLIAM BERNDT                      HEIDI B LARA
   GLORIA A WATTS                              HEIDI BROWN
   GLORIA C HENNIGAN                           HELEN MASCIEL
   GLORIA D FERGUSON                           HELEN SAK
   GLORIA F JACKSON                            HENRY M MALOLOYON
   GLORIA GARRISON                             HERMAN B WERKMAN
   GLORIA LETICIA FUENTES                      HILARY SCHROEDER
   GODFRIED OPOKU BUGYEI                       HILBERT VINCENT
   GORDON P MCCRAY                             HOMER B WILTSHIRE JR
   GORDON PRIEGEL                              HUNTER M HERNDON
   GORDON R HAUGLIE                            IAN H GAAL
   GORDON WILSON                               IGNACIO CESARIO
   GREGORY EVERETT EWALD                       IMOGENE CLAUNCH
   GREGORY J CELLO                             INGRID E POWELL
   GREGORY JAMES PHILLIP                       INGRID JANE PURK
   GREGORY L MARKIN                            IRIS E HOEHN
   GREGORY R HEWITT                            IRIS HAZEL JOHNSON
   GRETE ENRIQUEZ GARCIA                       IRMA CEJA
   GUILLERMIMA C CASALINO VILCHEZ              IRVIN L HENMAN
   GUILLERMO PRECIADO                          IVA A PEVERLY
   GUSTVO MARQUEZ                              IVAN BENNING
   GWYNLYN VICTORIA ALLEN                      IVAN L TRIPPLETT
   BRADLEY                                     IVAN LEE WADDELL
   H BRETT SCHREYER                            IVAN SARABIA
   HANNAH BROWN                                J ROBERT FOLSOM
   HANNAH LYNNE HARMAN                         J SOURS REVOC LIVING TRUST
   HANNAH TOOMEY                               J W KINCAID
   HAROLD CLARENCE PIFER                       JACINTO HERNANDEZ
   HAROLD E CHAMBERS                           JACK JOHNSTON
   HAROLD E MCKEE                              JACK L BENNER
   HAROLD F THOMPSON                           JACK LEROY STEINER
   HAROLD MILTON SPECTOR                       JACK LEROY WARNE
   HAROLD R SMITH                              JACK ROY BENCH

                                      Page 8
Case 2:18-cv-14371-RLR Document 154-1 Entered on FLSD Docket 10/03/2019 Page 12 of
                                       25



                                    EXHIBIT A

                            REQUESTS FOR EXCLUSION


   JACQUELINE BLUDAU                           JAMEY E SEWELL
   JACQUELYN ANN FERSHIN                       JAMIE LYNN TALASKI
   JACQUELYN M RICHARDS                        JAN L ROGERS
   JACQUELYN V TEVIS                           JAN SMITHWICK
   JAIME LORENZO                               JANE C KOMUDA
   JAMES A SEDLACK                             JANE E SNOW
   JAMES ANDREW BROWN                          JANE SLADE
   JAMES ARCHIE BYRD                           JANELL B THOMAS
   JAMES ARTHUR BAUMAN                         JANET MACIEL
   JAMES B NOON                                JANET MARIE PEARCE
   JAMES BUSCHER                               JANET V NELSEN
   JAMES D LUKER                               JANICE A FENTON
   JAMES D SHOVLIN                             JANICE CAROLINE
   JAMES DYSART                                JANICE HUDSON HALSEY
   JAMES E BALDWIN                             JANICE JARBOE
   JAMES E LEWIS                               JANICE M DILLARD
   JAMES EDWARD FLYNN                          JANICE M JEDELE
   JAMES FREDERICK WISE                        JANICE MARIE OLTMANN
   JAMES H COCHENOUR                           JANIE L BRITT
   JAMES H HIMEBAUGH                           JANIE RAE REAM
   JAMES H RICHARDS                            JANIS MCCULLOCH
   JAMES H WHITE                               JANIS P KIPPENHAN
   JAMES HARPER                                JANIS R SCHELL
   JAMES I ADAMS                               JASMINE DIAZ
   JAMES J GRINER                              JASON H BAKER
   JAMES JOSEPH HURLBERT JR                    JASON WANG
   JAMES K SHELL                               JASON WILKINSON
   JAMES KAYSER                                JEAN HAYS
   JAMES KENDALL DUMAS                         JEAN HENRIETTA ACKEY
   JAMES KNOX POLK JR                          JEAN N. WILSON
   JAMES L DEVINEY                             JEAN R HOAK
   JAMES L WILLIAMS                            JEAN V SCHAEFER
   JAMES LOUIS GRIFFIN JR                      JEANANN KIME
   JAMES M BONO                                JEANNE AUDREY KEY
   JAMES M SMITH                               JEANNE SHIRLEY
   JAMES MISTRO                                JEANNINE R SIGLER
   JAMES ROHRER                                JEFF FISHER
   JAMES SPRINGER                              JEFFERY R MCLAUGHLIN
   JAMES TOON                                  JEFFREY DEMPSEY
   JAMES V DENIKE & CONNIE DENIKE              JEFFREY J FERNANDEZ
   JAMES WAYNE SMILEY                          JEFFREY L KNOTT

                                      Page 9
Case 2:18-cv-14371-RLR Document 154-1 Entered on FLSD Docket 10/03/2019 Page 13 of
                                       25



                                    EXHIBIT A

                            REQUESTS FOR EXCLUSION


   JEFFREY LADWIG                          JOAN D DERRY
   JEFFREY LEE KERN                        JOAN J BEVIRT
   JEFFREY WAGGONER                        JOAN M RUTLEDGE
   JENNIFER ALEJANDRA GOMEZ                JOAN M SEARS
   RENDON                                  JOAN MARTINA MANLEY
   JENNIFER HARJO                          JOAN MILLS
   JENNIFER LYNN STASKO                    JOAN SUMMER FLANDERS
   JENNIFER MARIE HESLINK                  JOAN WEIL
   JENNIFER TRAN                           JOANN JUANITA WHEELER
   JERALD ROBERT SHAVER                    JOANN LAMUNYON
   JERELEA KLEIN                           JOANN T SHEA
   JEREMY C BURKEY                         JOANNE A SARTOR
   JEROLYN SCHULZE                         JOANNE FRANCES HUMPAL
   JEROME FRANKIE TYMA                     JOANNE HALL
   JEROME HOXTON                           JOANNE MARIE HERUBIN
   JEROME JOSEPH KUCERA                    JOANNE MILLER
   JEROME V DODD                           JOANNE PFEIFFER
   JERRI DEE JOHNSON                       JODY AND STEVE STONER
   JERRILYNN MINGO                         JODY EMMONS
   JERROLD SUELLA                          JODY SYKORA
   JERRY ALLEN BADEN                       JOE R RICHARDSON
   JERRY CASTELLAW                         JOEL TORRES SIFUENTES
   JERRY DEAN SCHWICHTENBERG               JOHANNA E SMITH
   JERRY DEAN SHEALY                       JOHN B HUNT
   JERRY DENNIS                            JOHN BATOT
   JERRY G KOPSA                           JOHN C LANDMAN
   JERRY HARPER                            JOHN CHARLES KUHAUPT
   JERRY J SCHERER                         JOHN CONRAD GARGANI
   JERRY L GRACE                           JOHN COOK
   JERRY LYNN MCKINNEY                     JOHN EDWARD DETWEILER
   JESSE DANIEL GONZALEZ                   JOHN H MOLCHANY
   JESSE FRANKLIN PIERCE                   JOHN HAERPTYAN
   JESSICA GODIGKEIT                       JOHN JOSEPH CORSON
   JESSICA MARTINEZ                        JOHN JOSEPH WALTERS
   JESSICA PACHEL                          JOHN K MADISON
   JILL DI MARTINO                         JOHN KWYZLA
   JILL PEPPLE                             JOHN L AGEN
   JIMMIE D AUSTIN SR                      JOHN L JOHNSON LIVING TRUST
   JIMMIE D RAGLAND                        JOHN M TAYLOR
   JIMMY MCLEAN HYATT                      JOHN P CLARK
   JIMMY W STONE                           JOHN PETRELLA

                                     Page 10
Case 2:18-cv-14371-RLR Document 154-1 Entered on FLSD Docket 10/03/2019 Page 14 of
                                       25



                                    EXHIBIT A

                            REQUESTS FOR EXCLUSION


   JOHN R HOGLE                            JUDITH KAY DEMBOWSKE
   JOHN ROBERT DOYLE                       JUDITH L DUBIN
   JOHN ROBERT MCINNIS                     JUDITH M BONNELL
   JOHN SCOTT PRICE                        JUDITH MOFFIT
   JOHN T WHIPPS                           JUDY A NORTON WALLACE JR
   JOHN TAGG HORTON                        JUDY ARLENE KELLEY
   JOHN TRISLER                            JUDY EOFF
   John V Hlubek                           JUDY MARIE BOEBEL
   JOHN W SKIDMORE                         JUDY MARSHALL
   JOHN WARREN NEEL                        JULIE ANNE TEETERS
   JOHNNIE HAMMEL                          JULIE LYNN KENNEY
   JONATHAN SAMUEL WAGNER                  JUNE A MESSIER
   JOSE ANGEL LOPEZ                        JUNE L MANGUS
   JOSE MARTINEZ                           JUNE PRISCILLA BASTION
   JOSE S ASTORGA                          JV MARTIN
   JOSEPH A LEGGE                          JW & ML BOUCHER/REV LIT T
   JOSEPH E GRACHEK JR                     K WAYNE & SHIRLEY GLASS
   JOSEPH G BARILLA                        KAREN ANN BLACK
   JOSEPH J MADAR                          KAREN CLARK
   JOSEPH LO BIANCO                        KAREN D SIERACKI
   JOSEPH MALONE                           KAREN DRAKE
   JOSEPH RODE                             KAREN FRISCHMANN KELLER
   JOSEPH RUTKOWSKI                        KAREN HATFIELD
   JOSEPH T EHARDT                         KAREN HILLARD
   JOSEPHINE MADELINE FORRET               KAREN JO MILLER
   JOY E HAWK                              KAREN K HELLER
   JOYCE A ASKA                            KAREN L RUDOLPH
   JOYCE A HOWREN                          KAREN MARIE CAMERON
   JOYCE ANDERSON                          KAREN PALMOUR
   JOYCE GRIFFIN RICHTER                   KAREN R DAVID
   JOYCE L ELLISON                         KAREN SITLER
   JUAN CARLOS GUTIERRE                    KARL L NEAL
   JUAN J MELENDEZ                         KARLEY YASMIN MONDRAGON
   JUANITA J TRAHAN                        KATELYN CREASON
   JUANITA STANLEY                         KATELYN HOPE AUSTIN
   JUDITH A PRIEST                         KATELYN M ARMISON
   JUDITH A WIEGMAN                        KATHLEEN BACHMAN
   JUDITH ANN PATERSON                     KATHLEEN BRUDZINSKI
   JUDITH B TUCKER                         KATHLEEN JOYCE VANN
   JUDITH CURRIE KERR                      KATHLEEN JUSTINE BETKE
   JUDITH K NELSON                         KATHLEEN MARIE METZENBAUER

                                     Page 11
Case 2:18-cv-14371-RLR Document 154-1 Entered on FLSD Docket 10/03/2019 Page 15 of
                                       25



                                    EXHIBIT A

                            REQUESTS FOR EXCLUSION


   KATHLEEN RATHEL                         KEVIN M HOMAN
   KATHRYN A ALDEN                         KEVIN MCLARTY
   KATHRYN MERLE MONROE                    KEVIN SANDERLIN
   KATHY ANN YOUNG                         KEYSTONE PRECISION INSTRUMENTS
   KATHY E GRAZIOSI                        KIM M MAYBERRY
   KATHY J FEELEY                          KIMBERLY FIELDS
   KATHY L BARLOW                          KIMBERLY HAYES
   KATHY L WILLIAMS                        KIMBERLY KAY LYMAN
   KATHYRYN J GRANGER                      KIMBERLY M ROZANSKI
   KATIE J STEINACHER                      KIRK A NELSON
   KAYLA BETH GOTTSHALK                    KIRSTEN R DENIKE
   KAYLA LYNN HALLANAN                     KRISTA LANAE SENSENIG
   KAYLEA M CALLAWAY                       KRISTEN ELIZABETH JASPERSON
   KAYLEE MARIE MANGOLD                    L JENELL ALLEN
   KEISHA WILLIS                           LANA MARIE BERNHEISEL
   KEITH BURLINGAME                        LANCE ANTHONY SCHROEDER
   KEITH K WHITE                           LARRY ALLEN MORAVCIK
   KEITH M GREINKE                         LARRY BENNETT MARTIN
   KELLEY BRICKER                          LARRY E WHITE
   KELLY A MARSHALL                        LARRY HERGET
   KELLY BUCHTIEN                          LARRY J HASTINGS
   KELSEY DRAGUS                           LARRY LINDBERG
   KENN SIDOREWICH                         LARRY OR JUDY PULLIAM
   KENNEDY NICOLE SCHULTZ                  REVOCABLE TRUST
   KENNETH ALLEN                           LARRY PHILIP GARBER
   KENNETH C ROBINSON                      LARRY ZWERG
   KENNETH E SMITH                         LAURA B BURRIS
   KENNETH FRENCH                          LAURA DONALDSON
   KENNETH G KNOBLESPEASE                  LAURA ELIZABETH ESPINO PRIETO
   KENNETH J BOLE                          LAURA ELIZABETH NEWGENT
   KENNETH J MENDICINO                     LAURA FISH
   KENNETH JAMES THOMPSON                  LAURA MENDOZA
   KENNETH KOEHN                           LAURA POHLMAN
   KENNETH PAUL WATSON AND                 LAURA SPEICHER
   MISTIE MARY WATSON                      LAUREN COOK
   KENNETH RODNEY ELLINGTON                LAUREN F MOTT
   KENNETH VAN WASSENHOVE                  LAURIE ANNE BLODGETT
   KENNETH W SULZER                        LAURIE CHASE
   KERMIT HARRY HEIMANN                    LAURIE SHEIBELS
   KEVIN ANTHONY SARCHET                   LAWERENCE OSER
   KEVIN L HIGGINS                         LAWRENCE J BRISBIN

                                     Page 12
Case 2:18-cv-14371-RLR Document 154-1 Entered on FLSD Docket 10/03/2019 Page 16 of
                                       25



                                    EXHIBIT A

                            REQUESTS FOR EXCLUSION


   LAWRENCE J VANKAUWENBERG                LLOYD R SODERLUND
   LAWRENCE SCIPIOR                        LOCHER BROS
   LAWRENCE STANLEY JEZOUIT                LOGAN WILKINSON SEAFORD
   LELA E FRIESE                           LOIS ANN DRAGUS
   LEMOYNE SISK                            LOIS DIANNE TANULA
   LENORA WANDA OTOOLE                     LOIS HOUSE
   LEON J WALLIN                           LOIS J PINTER
   LEON T GENNETT JR                       LOIS M LEFKOWSKI
   LEON W HOWELL                           LOIS MARY SELL
   LEON WOOD                               LOLA M CLEVENGER
   LEONARD JOSEPH MAGDA                    LONNIE GOODRICH
   LEONARD M AMODIO SR                     LORA LEE DOE
   LEONARD T MARKOVICH                     LOREEN MELLO
   LEONE L WOLFGANG                        LORETTA BRASHER
   LEROY D WHEATLEY                        LORI ANN SMITH
   LEROY J KNIGHT                          LORRAINE COLE FISHER
   LESLIE CARLINE MCCARTY                  LORRAINE MARGARET OTTO
   LETICIA R ALBINO                        LORRAINE V SWEET
   LINDA A MAREE                           LORRIE S HAFNER
   LINDA A POWERS                          LOUIS A REESE
   LINDA BISHOP                            LOUIS LACAYO
   LINDA EARL                              LOUIS STEPHAN
   LINDA HARVEY                            LOUISE J LANE
   LINDA J BONNEY                          LOUISE M CUSTIS
   LINDA JANE ALCORN                       LOUISE M WALRATH
   LINDA K GOOD                            LOWELL E RAPP
   LINDA L BRADY                           LUCY MIRABILE
   LINDA L PENCE                           LULA B SHURTLEFF
   LINDA L REED                            LYDIA ANN RENTMEESTER
   LINDA LA RONGE SNOW                     LYDIA M HERRINGTON
   LINDA LEE MANTINI                       LYNN ADAMS
   LINDA RAE OTHMER                        LYNN CIANFARANI
   LINDA RUDD REDDICK                      LYNN EARL ROY
   LINDA S BRATCHER                        LYNN M KEMPF
   LINDA S CUTLER                          LYNN M PIONTKOWSKI-BILSKI
   LINDA S HAMM                            LYNN MEIER
   LINDA SUE BEAN                          LYNN ROBILLARD
   LINNA S BRINGE                          LYNNE MARIE MCINTOSH
   LINTON H A & MARY 1992 TRUST            M JEAN KRESS
   LISA A GARNAI                           MADELINE HARVELL
   LISA EBBERS                             MANUEL E MOYA

                                     Page 13
Case 2:18-cv-14371-RLR Document 154-1 Entered on FLSD Docket 10/03/2019 Page 17 of
                                       25



                                    EXHIBIT A

                            REQUESTS FOR EXCLUSION


   MANUEL J DESOTO                         MARISA B STAHL
   MARALYN J SHARP                         MARISELA HERNANDEZ NAVARRO
   MARC R BEARDSLEY                        MARITZA ESCOBEDO
   MARCELINE COLE                          MARJEAN M JONES
   MARCIA C NICHOLSON                      MARJORIE LEE PLEASANT
   MARCIA GROSS                            MARK A JEHLE
   MARCIA LYNN NOLF                        MARK EDWIN WASHBURNE
   MARGARET A HAAS                         MARK HUMPPHREY DELLER
   MARGARET ANN FEAR                       MARK RYAN ADAMCZAK
   MARGARET BENEKE                         MARK S BUTLER
   MARGARET E ASBERRY                      MARK S SCHULZ
   MARGARET E LOCKHART                     MARLENE CATIVO SOSA
   MARGARET J PETUIT                       MARLENE E HOBBS
   MARGARET JEAN CRAMER                    MARLENE JEAN EDGAR
   MARGARET NAPIER ELITT                   MARRY ANN MATASIC
   MARGARET SIMONS                         MARSHALL E WOLFORD
   MARGARET T VANLOO                       MARTHA H WILSON
   MARGUERITE A PALIS                      MARTHA K HAWSE
   MARIA E FLORES                          MARTIN L NEAMAN
   MARIA GUADALUPE RUIZ                    MARTIN THOMAS VANWYNSBERG
   MARIA LUCILA TINAJERO                   MARVIN E PHILPOTT
   MARIA M GONZALEZ                        MARVIN J MURRMA
   MARIA TORRES                            MARY A JONES
   MARIAN LEUENBERGER                      MARY A MARSH
   MARIANNE MARTIN                         MARY A SCHULTZ
   MARIE BOYLE                             MARY ALBERTA MARTON
   MARIE J COMMENT                         MARY ANN BRAND
   MARIE LARGE                             MARY ANN RODRIGUEZ AASLAND
   MARIETTA M ALESCH                       MARY BOS
   MARILYN ANNETTE ARMSTRONG               MARY C QUINN
   MARILYN BLAND PARKES                    MARY CAMILLE BROWN
   MARILYN FEST                            MARY DOROTHY GORE
   MARILYN JEANNE LEITH                    MARY E VANSCHOICK
   MARILYN K NOE                           MARY E WELLS
   MARILYN L SPRAGUE                       MARY ELLEN WRIGHT
   MARILYN L WHITNEY                       MARY EUDELLA REMSCHEID
   MARILYN LOUISE BARBER                   MARY H SAMORADURAN
   MARILYN R REUSS                         MARY HALL SIMPSON
   MARILYNN HARDING DAULT                  MARY J WESTMORELAND
   MARION DONALD VANSOELEN                 MARY JO JOHNSON
   MARISA ANN CENTURIONE                   MARY JO WILLIAMS

                                     Page 14
Case 2:18-cv-14371-RLR Document 154-1 Entered on FLSD Docket 10/03/2019 Page 18 of
                                       25



                                    EXHIBIT A

                            REQUESTS FOR EXCLUSION


   MARY JOANNE MYERS                       MELISSA MARY ENDERSBE
   MARY K BOLAN                            MELISSA TRACY
   MARY K HERSCHELMAN                      MELVIN HECKMAN
   MARY KARKANEN                           MELVIN KUHR
   MARY L BURGER                           MELVIN R LLOYD TRUSTEE
   MARY L PRETZSCH                         MEREDITH ESTERLINE
   MARY L TAYLOR                           MERLE DUANE BAESE
   MARY L WILLIAMS                         MERLYN EARL FRICK
   MARY LACAYO                             MERVIN H VOLKER
   MARY LEE RADNEY                         MICHAEL D BONNEY
   MARY LEE YOUNG                          MICHAEL BORGEN
   MARY LENORE HERRON                      MICHAEL BRONKHORST
   MARY M GOING                            MICHAEL CASSADINE
   MARY MARIE OEHLER                       MICHAEL COLLINS
   MARY P WITHERWAX                        MICHAEL D CHURAS
   MARY S DAY                              MICHAEL D MCNEILL
   MARY S THROWER                          MICHAEL D SEMONES
   MARY SCHWEISBERGER                      MICHAEL D URBANEC
   MARY SOMMERS                            MICHAEL DEAN LEE
   MARY W DEMERY                           MICHAEL DLUGOPOLSKI
   MARY WAKE                               MICHAEL E LATSTETTER
   MARYLOU E PIETRAS                       MICHAEL HOLSTEIN
   MARYLOU LEMOS                           MICHAEL HULTMAN
   MATTHEW A FERRELLI JR                   MICHAEL J HODGES
   MATTHEW DILTZ                           MICHAEL JOHN BRANDSTROM
   MATTHEW DINSLAGE                        MICHAEL NANFITO
   MATTHEW JOHN MERRILL                    MICHAEL P STOELB
   MATTHEW MICHAEL RUTLEDGE                MICHAEL S DAUGHERTY
   MATTT W KOVACEVICH                      MICHAEL SCOTT
   MAURICE EDGAR SIMMONS                   MICHAEL STEPHEN BROWN
   MAX D SUTTER                            MICHAEL T MATSKO
   MAX WISE                                MICHAEL TAYLOR
   MAXIMIANO BALTAZAR CEJA                 MICHELE MARIE STAFFORD
   MAXINE D WHITE                          MICHELLE BUCKMAN
   MEAD FAMILY REVOCABLE TRUST             MICHELLE LYNN LEHMAN
   MELANIE CUNNINGHAM                      MICHELLE SANDERLIN
   MELINDA L MOORE                         MICHELLE STIEB
   MELISSA A ELLENBERG                     MICHELLE STOKES
   MELISSA JOLEE EVANS                     MIKE MCCHRISTIAN
   MELISSA L EHRNMAN                       MILDRED KING
   MELISSA LEE MULLINS                     MIRA ANIC

                                     Page 15
Case 2:18-cv-14371-RLR Document 154-1 Entered on FLSD Docket 10/03/2019 Page 19 of
                                       25



                                    EXHIBIT A

                            REQUESTS FOR EXCLUSION


   MITCHELL EUGENE BOONE                   NORMA L HARRIS
   MITZI SWARINGEN PHILLIPS                NORMAN ALLEN MINSHALL
   MONICA JOY THAYER                       NORMAN LANCASTER
   MONICA LEE PHILLIPS                     NYNIKKA PALMER
   MYRA JEAN VERROS                        OCTAVIO TREJO
   MYRNA L PUSE                            ODALYS GONZALEZ ALONSO
   NANCY ANN MOORE                         ORLAN KENNETH OPHEIM
   NANCY CAROL VENGELS                     OSCAR ALONSO ZAPATA
   NANCY CUSTER                            PAI LO
   NANCY DENNIS                            PAMELA BINKLEY
   NANCY E DIEM                            PAMELA KAYE MACHICA
   NANCY G MILLER                          PASQUALE MASCIO
   NANCY GUARNIERI                         PAT PORTER
   NANCY J FALBE                           PATRICIA A GROSS
   NANCY J MCMILLEN                        PATRICIA ANN HUDSON
   NANCY J NOVACK                          PATRICIA ATKINSON
   NANCY L BAKER                           PATRICIA BUZA
   NANCY L BROWN                           PATRICIA CARR CAST
   NANCY LEE DIETEMAN                      PATRICIA CREAKBAUM
   NANCY SCHROEDER                         PATRICIA D HOFFMAN
   NANCY THERESA SELLS                     PATRICIA E CHAPEK
   NARINEH ZIRAKY                          PATRICIA HOBLITZELL
   NATALIE HENDRICK HOLDER                 PATRICIA J NIENABER 1090 TRU
   NATHAN ANDERSON                         PATRICIA L LAMOTTE
   NATHAN CLINE                            PATRICIA LYNN RICHTER
   NEFTALI ROMAN                           PATRICIA M JONES
   NELDA JO COOK                           PATRICIA SMITH
   NELLIE J PICKERING                      PATRICIA W MITCHEM
   NELLY J MARTINEZ                        PATRICIA WHITNEY
   NICHOLAS ORWAN COOPER                   PATRICK GALLAGHER
   NICHOLE A GOULD                         PATRICK J FILLER
   NILES KEVERN                            PATRICK JAMES HOLLOWAY
   NILESH KUMAR                            PATRICK JOSEPH BOARIO
   NINA HEPP                               PATRICK T KEEP
   NOE NAVA                                PATSY LAWRENCE
   NOEL NOVACK                             PAUL KOTTERMAN DEC OF TRUST
   NOLAN ARVID UNDERLEE                    PAUL LOPES
   NOLLIE MARTIN                           PAUL M BROWN
   NORM D LAMAR                            PAUL MARVULLI
   NORMA CORNEJO                           PAUL PENOYER
   NORMA JEAN PLESS                        PAUL R POPOVICH

                                     Page 16
Case 2:18-cv-14371-RLR Document 154-1 Entered on FLSD Docket 10/03/2019 Page 20 of
                                       25



                                    EXHIBIT A

                            REQUESTS FOR EXCLUSION


   PAUL REYES                              RANDY MCNAMER
   PAULA BARNETT                           RAY COLEMAN
   PAULINE ROSSMAN                         RAY SOCK
   PAULINE SALYER                          RAY THOMAS HOYMAN
   PEDRO A REIS-MOURA                      RAYMON CLYDE YATES
   PEGGY A POLLARD                         RAYMOND CARRON
   PEGGY ANN WUNNEBURGER                   RAYMOND DEMPSEY
   PEGGY E FISHER                          REBECCA VASS
   PEGGY I DAVID                           REBEKAH THOMAS
   PEGGY J DRAKE                           REFUIGO VAZQUEZ
   PENNY SUE LAPERRIERE                    RENITA J BREED
   PETER J FINLEY                          RETHA P BREWER
   PHILIP DONALD WILKE                     REYES YAZMIN CARRILLO
   PHILIP L REAVES                         RHONDA J LAMAR
   PHILIP OBIEDZINSKI                      RICHARD ADELBERT SEMANS
   PHILIP W LOBES                          RICHARD ALAN CHAVIERS
   PHILLIP THOMAS GREVE                    RICHARD ALBERT CARL MAURER
   PHYLLIS A BUCKLEY                       RICHARD ALLAN SIVITS
   PHYLLIS A GARBISON                      RICHARD BARTH
   PHYLLIS ANN ANDERS                      RICHARD BIRO
   PHYLLIS ANN STEELE                      RICHARD BRUCE DAVIDSON
   PHYLLIS ARLENE CURRIE                   RICHARD C SAGER
   PHYLLIS J HORNBECK                      RICHARD C WYNGAARD
   PHYLLIS PATRICIA SELF                   RICHARD COAL WAKEHAM
   PHYLLLIS C STARLIN                      RICHARD D KLINGAMAN
   PIL J JUN                               RICHARD DEAN NELSON
   PLATINY ETIENNE                         RICHARD EARL DEETER
   POLLY MONROE TERRY                      RICHARD FRANK MCCLURE
   PRIMO J VOSIN                           RICHARD FREDERICH WORM
   QUENTIN WEBER                           RICHARD J LEONARD
   R VIRGINIA WITHEROW                     RICHARD J REVELL
   RACHEL LYN ANDRLE                       RICHARD J SEVERSON
   RACHEL MCALLISTER                       RICHARD JOSEPH MCGANNON
   RACHEL SCHNEIDER                        RICHARD LEE SCOTT
   RACHEL SIEGLE                           RICHARD MARSHALL
   RALEIGH CHARLES PARROTT                 RICHARD R CARROLL
   RALPH C RANGE                           RICHARD RENUSCH
   RALPH M GLASS JR                        RICHARD RESENDEZ
   RALPH MENDENHALL                        RICHARD TRENT SCHULZ
   RANDALL LEE MASTIN JR                   RICKY R WILLIAMS
   RANDALL M FLAMMANG                      RINIKER AUTO SALES

                                     Page 17
Case 2:18-cv-14371-RLR Document 154-1 Entered on FLSD Docket 10/03/2019 Page 21 of
                                       25



                                    EXHIBIT A

                            REQUESTS FOR EXCLUSION


   RITA M BERG                             ROGENE VELETTA BENTZ
   ROBERT A FLORES                         ROGER D FISHER
   ROBERT ALEN REIS                        ROGER JERNIGAN
   ROBERT AND DONNA J VANCE                ROGER LAUBACH
   ROBERT C BACHMAN                        ROGER THOMAS
   ROBERT C WOLFE                          RONALD A DRAPER
   ROBERT D HUBACH                         RONALD C HENDRICKS
   ROBERT D ROLLINS                        RONALD D MARSHALL SR
   ROBERT D SMITH                          RONALD E PROVOST
   ROBERT DECOTEAU                         RONALD H WILSON
   ROBERT E DAVIS                          RONALD KEITH BOWE
   ROBERT E VAN FLEET                      RONALD V LIESKE
   ROBERT F SALMI                          RONALD W TICE
   ROBERT G MILLER                         RONALD WEHNERT
   ROBERT GARY WILSON                      ROSA B QUINTERO
   ROBERT GLENN                            ROSA LOPEZ
   ROBERT HANCOCK                          ROSALINDA GARCIA
   ROBERT J FREY                           ROSARIA BRISTOL
   ROBERT J SCHROEDER                      ROSE MARIE MCDOUGALL
   ROBERT L FLODEEN                        ROSE REAGAN
   ROBERT L MAGGIOLINO                     ROSE WELCH
   ROBERT LEE VANDENBERG                   ROSEMARY FLEMIN BAUGHMAN
   ROBERT MACAULEY                         ROSS LEROY
   ROBERT P LEHMAN                         ROSSANA REESE
   ROBERT P ROWE                           ROY ACKIES HICKS
   ROBERT PAUL PIASTOWSKI                  ROY ALLEN FENNIG
   ROBERT PLURKOWSKI                       ROY G POINEAU
   ROBERT PROSEK                           ROYAL F CHENEY
   ROBERT RIGGLEMAN                        ROYCE SCOTT
   ROBERT S SISKO                          RUBEN POPE
   ROBERT SEHLMEYER                        RUBY J ELLER
   ROBERT WATSON WOLFE                     RUPERT H MCDANIEL JR
   ROBERT WILLIAM WANDERSEE                RUTH ANN LAMBERT
   ROBERTA ALFRED JONES                    RUTH ANN RAGSDALE
   ROBERTA B KELSO                         RUTH F CAMPBELL
   ROBERTA R NELMES                        RUTH I GODING
   ROBIN FASNACHT                          RUTH L HILL
   ROBIN J FRIDY                           RUTH M BEARD
   ROBIN LYNN WEISHAIR                     RUTH MILLER
   ROCCO J JUSTICE                         SALLY ANN OEHMKE
   RODNEY BURGESS                          SAMUEL BUCKMAN

                                     Page 18
Case 2:18-cv-14371-RLR Document 154-1 Entered on FLSD Docket 10/03/2019 Page 22 of
                                       25



                                    EXHIBIT A

                            REQUESTS FOR EXCLUSION


   SAMUEL MAX WOODARD                      SHARON L MARTIN ADKINS
   SANDI HANSEN                            SHARON MARLENE GUNDERSON
   SANDRA A CROSS                          SHARON VASQUEZ
   SANDRA BEIS                             SHAUNI V WILLIAMS
   SANDRA DEMONBREUN                       SHAWN C MCCOSH
   SANDRA HOLLAND                          SHEILA ROSZMAN
   SANDRA J FILLA                          SHELBY DUPRE PELLEGRIN
   SANDRA J PETRICEK                       SHERI ANN WITT
   SANDRA K CONLEY                         SHERI HOMANN
   SANDRA L HALE                           SHERRI MINARD
   SANDRA L PERRY                          SHERRY ANN ARMSTRONG
   SANDRA LEE MARTIN                       SHERRY L KOMUDA
   SANJUANA RUVALCABA                      SHERYL A BORGMAN
   SANTIAGO SOSA                           SHERYL ANN MERCORD
   SARA LEE EVANS                          SHERYL DARLENE GIDDENS
   SARAH BUTCH                             SHERYL K LEHDE
   SARAH C BUCHER                          SHERYL K MARIOTTI
   SARAH G HALKYARD                        SHIRLEY DECOURCY
   SARAH L PITTMAN                         SHIRLEY S CASSIDY
   SARAH LIBBRECHT                         SHIRLEY SCOTT
   SARAH SHAPPLEY                          SHIRLEY THOMPSON KIRSCHNER
   SAUL LOPEZ                              SHONDAE R NOWICKI
   SCOTT & JAMIE AGUREDAKES                SINDY TIPPEY
   SCOTT A SMITH                           SOFIA E PEREZ
   SCOTT D LEWIS                           SPENCER/VENTURINO JOINT
   SCOTT ERLENBUSCH                        REVOCABLE TRUST
   SCOTT HAKES                             STACIE JO CASTER
   SCOTT ROBERT VANARSDALE                 STANLEY HOLLAR
   SCOTT WYNN KRUEGER                      STARLA MARIE PLUEGER
   SHANE MORSE                             STEPHANIE E WILLIAMS
   SHANNON KAY LINDQUIST                   STEPHANIE L FRANKART
   SHANTE MOORE                            STEPHANIE MAXWELL
   SHARON A MOELLER                        STEPHEN E SEE
   SHARON E URSO                           STEPHEN GILLICH III
   SHARON G AND RICHARD J MORRIS           STEPHEN J BAKITA
   SHARON G HOFFMAN                        STEPHEN R WINSHIP
   SHARON IRENE WHITE                      STEPHEN ROBERT MORAN
   SHARON K COATES                         STEPHEN THOMAS RICHEY
   SHARON KAY LARABEE                      STERLING CHURCH
   SHARON L ALCORN                         STEVE MARCUM
   SHARON L GROFF                          STEVE PAKSI

                                     Page 19
Case 2:18-cv-14371-RLR Document 154-1 Entered on FLSD Docket 10/03/2019 Page 23 of
                                       25



                                    EXHIBIT A

                            REQUESTS FOR EXCLUSION


   STEVEN ANDERSON VIRDEN                  THEODORE J INGRAM
   STEVEN C LAMB                           THEODORE REKS
   STEVEN CARL WHITE                       THERESA KNUTSON
   STEVEN G FERMANICH                      THERESA MAE MITSCHKE
   STEVEN GUTTERSOHN                       THERON ISAAC RAVAN
   STEVEN L FIDLER                         THOMAS FRANCIS HEWITT
   STEVEN S S SEIDEN                       THOMAS L ALMOND
   SUE ANN FISHER                          THOMAS L BAKER
   SUE GREEN                               THOMAS L KENNERLY
   SUN ZHI LIN                             THOMAS L WESTOVER
   SUSAN ALLEY                             THOMAS LEONARD-WESLEY PRICE
   SUSAN CAROL LONEY                       THOMAS M CONRAD
   SUSAN CL CAHANIN                        THOMAS M KONICKI
   SUSAN E HELSETH                         THOMAS P PIZZNO II
   SUSAN ELIZABETH CARROW                  THOMAS PRESTON HENDRY
   SUSAN F WILDERSON                       THOMAS S MARSH
   SUSAN J KINNEY                          THOMAS W FIEGL
   SUSAN KING ROBERTSON                    THOMAS W OPALEWSKI
   SUSAN L BRITTON                         THOMAS WEST
   SUSAN L WILLIAMS                        THURMAN HARTER
   SUSAN M BARON                           TIFFANY MALAGARI
   SUSAN R WEISSER                         TIMOTHY ALLEN HUDSON
   SUSAN S GREEN                           TIMOTHY C MATTINGLY
   SUZANNE DUNPHREY                        TINA C TRAXLER
   SUZI ROMERO                             TINA PARISEAU
   SYLVIA MAY SALEMI                       TINA PUCCI
   SYLVIA WILLIAMS                         TITUS JAMES A BERNDT
   TAMI JO MAK                             TOLMAN U MEYERS
   TANA RAE JENNINGS                       TOM GROVER JOBE
   TARA L MEUNIER                          TOMIKO B BARRON
   TARYN ELYSE SMITH                       TONI ST JOHN
   TERESA ORTIZ                            TRACI L FLETCHALL
   TERESA PRUITT                           TRENTON CURTIS TILLEY
   TERESA RENEE BUDAY                      TRESA HOFF CROOK
   TERRY HERVEY                            TREVOR T OSTEN
   TERRY LEE THIEDE                        TRINA C KAROL
   THE NITA JACOBS FAMILY TRUST            TRISH TATUM
   THE ROSINSKI FAMILY TRUST               TRISHA GROCHOWSKI-CONSTABLE
   THEADA NESMITH                          TROY LEE WELCH
   THELMA MAY                              TYLER THELEN
   THEODORE A HAAS                         VALERIE J PEAVEY

                                     Page 20
Case 2:18-cv-14371-RLR Document 154-1 Entered on FLSD Docket 10/03/2019 Page 24 of
                                       25



                                    EXHIBIT A

                            REQUESTS FOR EXCLUSION


   VALERIE LANETTE COOPER                  WILLIAM BLANCHARD SR
   VANESSA A ARIAS LORD                    WILLIAM BUTCH
   VANESSA PIPKIN WALLS                    WILLIAM C COPELAND
   VEDA REED                               WILLIAM C NICHOLS
   VERA J THOMAS                           WILLIAM DURANT
   VERNON E PITTMAN                        WILLIAM E DYER
   VERONICA REGINA BARNES                  WILLIAM E RUSH
   VICKEY A GARRETT                        WILLIAM EDWARD AUSTIN
   VICKIE LYNN HAWKS                       WILLIAM EUGENE WEST
   VICKIE S DETTER                         WILLIAM F SCHMIDT
   VICKY JUDAH                             WILLIAM HENRY PATTON
   VICTOR DAVID LAIRIS                     WILLIAM HOWARD WIESE
   VICTOR RAY MOSS                         WILLIAM JERRY SMITH
   VICTORIA ANNA KIMLER                    WILLIAM JOSEPH TOOLEY
   VICTORIA M YOUNKIN                      WILLIAM K LUETZOW
   VIOLET COLYER                           WILLIAM KINSEY
   VIRGINIA ANN WATSON                     WILLIAM LOWELL PORTER
   VIRGINIA C WILEY                        WILLIAM M DRAKE
   VIRGINIA CLAIRE NEELEY                  WILLIAM M ENGELSMAN
   VIRGINIA M SHERMAN                      WILLIAM MCGAHEE
   VIRGINIA R SOLE                         WILLIAM MICHAEL RUSTAD
   WALLACE LEE JONES                       WILLIAM MORE
   WALTER G BANDYCH                        WILLIAM P MCHENRY
   WALTER H DIXON                          WILLIAM PAUL CHEATHAM JR
   WALTER J LUCKOWSKI                      WILLIAM PAUL FAST
   WALTER LEWIS ROBINSON JR                WILLIAM R POTTER
   WANDA LAMPRECHT                         WILLIAM R TOWNER
   WANDA M INGLE                           WILLIAM S ROGERS
   WANDA UHERCIK                           WILLIAM TMASTERS
   WARREN NATHAN PEDDYCORD JR              WILLIAM W BEAVER
   WAYNE DENNIS BUEHNER                    WILLIAMS FAMILY TRUST
   WAYNE EDWARD COONLEY                    WINFRED LEO STOCKMAN
   WAYNE R PETERSON                        WINIFRED B MOTLEY
   WELDA S RAES                            WRIGHT JOHN LOREN
   WENDELL PIGG                            WSANDA L MOORE
   WILBERT SCROGGINS                       YVONETTE RAE HANSFORD
   WILBUR E BARDEER JR                     ZARA MIKELLY
   WILDA ELBERTA NYBECK                    ZEARLINE MONROE STEWART
   WILLIAM ALBERTY MOREY
   WILLIAM ALLEN LYMAN
   WILLIAM BAKER

                                     Page 21
Case 2:18-cv-14371-RLR Document 154-1 Entered on FLSD Docket 10/03/2019 Page 25 of
                                       25



                                    EXHIBIT A

            REQUESTS FOR EXCLUSION – POSTMARKED AFTER DEADLINE


   ANDRES PLACENCIA MUNOZ
   BARBARA J HORNE
   CHARLES B GOSLING
   CLETUS N WELCH
   DAVID KOPACZ SHAY
   DONNA LANDESS
   DULCE M VIGIL
   HELEN DE LEON
   JASMINE FORD
   JERYL MOEN
   MARIA I DIAZ HERNANDEZ
   STEVEN M BAUNE
   TIMOTHY B PITTMAN
   TINA BRANCH




                                     Page 22
